Citation Nr: 1628592	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  09-07 742	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for a bilateral wrist disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected lumbar spine disability.

6.  Entitlement to service connection for an eye disorder.

7.  Entitlement to an initial rating in excess of 10 percent for migraine headaches with pseudotumor cerebri.

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to December 2005.

This case comes before the Board of Veterans' Appeals (the Board) from January 2007 and January 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in January 2011.  A transcript of that proceeding has been associated with the claims file.

In an October 2015 rating decision, the RO granted the Veteran's claim for atrophic left testicle and absent left epididymis.  Therefore, this claim has been resolved and is no longer before the Board on appeal.

The Board remanded the Veteran's claims in June 2011 and October 2014 for further development.  The remand directives were not substantially complied with, and further development is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to service connection for a bilateral hearing loss disability, a bilateral wrist disability, a cervical spine disability, a gastrointestinal disorder, an eye disorder, entitlement to an initial increased rating for migraine headaches, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus had its onset and was shown in service and there have been subsequent manifestations of tinnitus during the appeal period.


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The appeal of service connection for tinnitus has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome - a full grant of the claim - further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

Service connection may be established under 38 C.F.R. § 3.303(b) (2015) when a chronic disease is shown in service and when there are subsequent manifestations of the same chronic disease.  For purposes of VA regulations, tinnitus is considered a chronic disease.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that tinnitus is chronic disease under 38 C.F.R. § 3.309(a)).

The medical evidence shows the Veteran has competently reported ongoing tinnitus.  The Board notes that a layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Additionally, a November 2004 in-service audiological evaluation noted the Veteran's report of constant tinnitus for the past 3 months.  Thus, the evidence of record shows that the Veteran's tinnitus had its onset in service.  

As noted, tinnitus is considered a chronic disease for purposes of VA regulations.  Pursuant to 38 C.F.R. § 3.303(b) (2015), service connection may be established when a chronic disease is shown in service and when there are subsequent manifestations of the same chronic disease.  The remaining issue is whether the Veteran has had subsequent manifestations of the same chronic disease.  Various evidence of record indicated that the Veteran has had manifestations of tinnitus during the appeal period, to include the June 2007 VA ear disease examination report and the April 2015 VA audiological examination report, as well as the Veteran's testimony at the January 2011 Board hearing.  As such, the Board concludes that there have been subsequent manifestations of tinnitus during the period on appeal.

The Board acknowledges that the April 2015 VA examiner rendered a negative opinion as to whether the Veteran's tinnitus was related to active service.  However, that opinion was not made with the benefit of review of the claims file, and is therefore of limited probative value.  In any event, under the provisions of 38 C.F.R. § 3.303(b) (2015), a medical nexus opinion is not required.  See Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) (stating that "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service").

In sum, the evidence of record shows that the Veteran's tinnitus had its onset in service and that there have been subsequent manifestations of tinnitus during the appeal period.  Pursuant to 38 C.F.R. § 3.303(b) (2015), as the Veteran's tinnitus (a chronic disease for purposes of VA regulations) was shown in service and there have been subsequent manifestations of the same chronic disease during the appeal period, the criteria for entitlement to service connection for tinnitus have been met and the Veteran's claim is therefore granted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

In the June 2011 remand, the Board observed that the Veteran's personnel records contained conflicting indications regarding the nature of his service.  Specifically, a DD Form 214 showed the Veteran served in Iraq from February 2004 to May 2004 and from August 2004 to November 2004, and was awarded the Purple Heart Medal, Combat Infantryman Badge, and Kosovo Campaign Medal.  However, a January 2005 Enlisted Record Brief showed the Veteran had service in Fort Benning, Georgia; Schweinfurt, Germany; and Walter Reed Army Medical Center in Washington, D.C., and that he was in receipt of the National Defense Service Medal, Global War on Terrorism Expeditionary Medal, and Global War on Terrorism Service Medal.  Moreover, a May 2005 Memorandum for Commander, Medical Evaluation Board, indicated that the Veteran was stationed near Germany, deployed to Iraq in February 2004 on a limited profile, and was evacuated from Iraq in April 2004 with a complaint of testicular pain.  The May 2005 memorandum also indicated that the Veteran was not redeployed to Iraq following his convalescent leave, and that he was never injured in a blast nor did he ever have a shrapnel injury.  Further, VA medical records show the Veteran reported serving two tours in Iraq from 2002 to 2003 and from 2004 to 2005, and was also deployed twice to Afghanistan and once to Kosovo.  See, e.g., October 2008 Speech Pathology Consultation and October 1, 2013 Pact Consultation.  

Given these inconsistencies, the Board directed the AOJ to contact the appropriate service department or record storage facility to attempt to verify the exact circumstances of the Veteran's active military service, including, to the extent possible, complete unit histories detailing the dates and places of all the Veteran's service assignments.  The directive stated that specific information should be sought from the appropriate facility regarding the exact circumstances of the Veteran's alleged awards of the Purple Heart Medal and the Combat Infantryman Badge.  Additionally, specific information and verification was requested as to whether the Veteran sustained a blast or shrapnel injury to any part of his body at any time during service.  All information obtained was to be associated with the claims file, and if the requested information proved unavailable, the AOJ was directed to specifically state that fact.

A February 17, 2012 Deferred Rating Decision indicated that the requested development was to be undertaken.  The January 2014 Supplemental Statement of the Case shows that among the evidence considered was a February 24, 2012 report from the "military department" indicating that it had no more service treatment records, and a VA Form 21-3101 dated the same which indicates that all Defense Personnel Records Image Retrieval System (DPRIS) images had been provided.  Although a scanned folder labeled DPRIS Records was associated with the claims file on November 9, 2014, the folder contained no information regarding the nature of the Veteran's service or his aforementioned awards or injuries, and instead pertained to his enlistment.  Given the scope of the information request in the June 2011 remand and the absence of a formal finding that efforts to locate service treatment and personnel records was futile, the Board finds that the AOJ has not substantially complied with the June 2011 directive.  Accordingly, the AOJ is requested to once again to use all appropriate means to verify the nature and locations of the Veteran's service, the exact circumstances of the Veteran's alleged awards of the Purple Heart Medal and the Combat Infantryman Badge, and specific information and verification as to whether the Veteran sustained a blast or shrapnel injury to any part of his body at any time during service.  

Relatedly, during the January 2011 Travel Board hearing, the Veteran testified that he sustained wrist and and eye injuries during basic training at Fort Benning, and sought treatment for those conditions.  See Hearing Transcript, pp. 23-25, 35-36.  The service treatment records associated with the claims file do not show treatment at Fort Benning.  As the Board is remanding the claims to secure substantial compliance with the above remand directive, the AOJ should seek out service treatment records from any appropriate sources, including any records of inpatient and outpatient care from any location at which the Veteran was stationed during his military service, including from Martin Army Community Hospital and Walter Reed Army Medical Center.

With respect to the VA examinations for the Veteran's claimed bilateral wrist disability and cervical spine disability, the examiner opined that that he had no documentation that the Veteran's condition started in service, explaining that the only documents in VBMS marked as service treatment records were identified as dental records.  Review of the claims file indicated that several documents containing service treatment records were labeled as "Medical Treatment Records - Government Facility;" the record also contained several Medical Evaluation Board Proceedings documents.  Thus, given the examiner's apparent lack of consideration of these records and the possibility of additional service records being obtained on remand, remand is necessary for consideration of these records.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995) (stating if medical opinion of record was based on incomplete records, it is of limited probative value).

As to the gastrointestinal examination, the examiner stated the Veteran had no history of nausea or other complaints.  However, an April 2010 primary care note indicated the Veteran experienced occasional left lower quadrant pain, and chronic nausea and constipation.  Further, the examiner did not provide a nexus opinion, ostensibly because the Veteran had no current disability.  However, in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), it was held that the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Thus, additional clarification on the nature and cause of the Veteran's claimed gastrointestinal disorder is required.

Regarding the Veteran's eye disorder, the May 2015 VA examiner reported that there were no eye examinations found in VBMS, and that the Veteran had no active eye condition found on examination.  It is unclear whether the examiner considered the October 2006 and September 2008 VA eye examinations, or the Veteran's eye evaluations contained in the VA medical records.  See, e.g., March 2006 Ophthalmology Clinic Followup.  Thus, remand for additional medical clarification is required.

Turning to the Veteran's hearing loss claim, the medical evidence of record shows that the Veteran does not have a hearing loss disability for VA compensation purposes.  However, a September 2015 VA audiological evaluation is of record, though the audiometric results of the evaluation were not included with the VA medical records.  As these records could support the Veteran's claim, they must be associated with the claims file.  

As for the Veteran's increased initial rating claim for migraine headaches, the Veteran was afforded a VA neurological examination in April 2015.  The Veteran's appeal was subsequently adjudicated in a December 8, 2015 SSOC and December 30, 2015 SSOC.  Both SSOCs indicated that treatment records from the East Orange VA Medical Center for the period of March 2012 to March 2013 were reviewed.  However, records from the East Orange VAMC were associated with the claims file as recently as November 16, 2015, and included a September 2015 neurological consultation.  As these records do not appear to have been considered by the AOJ, remand is necessary for this to occur.  

Furthermore, the evidence of record regarding the Veteran's headaches indicates that additional medical clarification is warranted.  First, the April 2015 VA neurological examiner stated that the Veteran did not experience any non-headache symptoms associated with his headaches.  However, the April 2015 VA Ear Condition examination noted that the Veteran had a diagnosis of benign paroxysmal positional vertigo, which the ear examiner opined was associated with his migraine headaches.  The discrepancy between the two examinations suggests further inquiry as to the exact nature of the Veteran's headache disability is required.  Second, the neurological examiner indicated that the Veteran did not have characteristic prostrating attacks of migraine or non-migraine headache pain.  However, in a December 2010 statement, the Veteran's wife wrote that he experienced debilitating headaches four to five times a month that prevented him from doing anything more than lying in bed.  Additionally, in January 2011 the Veteran's representative contended that the Veteran's migraines impeded him on a daily basis, lead to the loss of three jobs, and were manifested by prostrating attacks.  See Hearing Transcript, pp. 8, 41.  Third, treatment records from the Martinsburg VAMC indicate the Veteran was seen for chiropractic care around 2009 to 2010, which was noted to help with his migraines.  See September 2012 VA Chiropractic Consultation.  As these records could provide further detail as to the nature and severity of the Veteran's migraine disability, an attempt must be made to obtain them.  After associating any obtained records with the claims file, the Veteran should be provided a VA headaches examination to address the evidence noted above.

Finally, the Board's October 2014 remand instructed the AOJ to schedule the Veteran for review by a vocational rehabilitation specialist to determine the effect of his service-connected disabilities on his ability to obtain or maintain substantially gainful employment.  The evidence shows that the Veteran was employed fulltime from at least June 2012 to present.  See June 2012 VA Psychiatric Consultation.  Nevertheless, the AOJ did not perform the requested development.  On remand, the AOJ should determine the employment history of the Veteran with his assistance, and obtain an opinion on the effect of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the appropriate service department and / or record storage facility in an attempt to verify the exact circumstances of the Veteran's period(s) of active military service, to include, to the extent possible, complete unit histories detailing the dates and places of all of the Veteran's service assignments.  Specific information should be sought from the appropriate facility regarding the exact circumstances of the Veteran's alleged awards of the Purple Heart Medal, and the Combat Infantryman Badge.  

Moreover, as per the aforementioned Memorandum for the Commander of the Medical Evaluation Board, Walter Reed Army Medical Center, specific information / verification should be sought as to whether, at any time during the Veteran's period of active military service, he sustained a blast and / or shrapnel injury to any part of his body.  All such information, including any additional service treatment records located and obtained, should be made a part of the Veteran's claims file.  Moreover, if the requested records are unavailable, the AOJ should produce a written memorandum documenting its efforts and inform the Veteran in accordance with 38 C.F.R. § 3.159(e) (2015).

2.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's treatment for his claimed disabilities, to include those from November 2015 forward as well as the audiometric findings associated with any hearing evaluations.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

3.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claims, including any records from his neurologist, eye doctor, and chiropractor.

Additionally, request from the Veteran a completed VA Form 21-4192, Request for Employment Information for each employer from January 2006 to present.  All such efforts and requests to obtain such must be documented in the claims file.

4.  Only after associating any of the requested records with the claims file, forward the claims file to the April 2015 VA orthopedic examiner for a review and consideration of the additional medical evidence that has been associated with the claims file since the April 2015 examination as well as the Veteran's service treatment records.  Following such review, the examiner should provide a written addendum indicating the review of such evidence and any revision of the prior opinion that the examiner deems necessary regarding the Veteran's claims for a bilateral wrist disability and cervical spine disability.  

With respect to the bilateral wrist disability, the examiner is asked to address whether the Veteran's disability was caused or chronically aggravated by his service-connected low back disability, due to his use of a cane for the latter disability.  See January 2011 hearing transcript, pg. 26.  

5.  Next, forward the claims file to the April 2015 intestinal examiner, or an appropriate substitute as necessary, for an addendum opinion.  If the examiner determines that the Veteran should be provided another VA examination, one should be scheduled.  

The examiner should review the entire claims file, to include this remand, and respond to the following:

a.  Identify any diagnosed gastrointestinal disorder present from January 2006.

b.  State whether it at least as likely as not (50 percent probability or more) that any diagnosed gastrointestinal disorder was incurred in or is otherwise related to service.

c.  State whether it is at least as likely as not (50 percent probability or more) that the any diagnosed gastrointestinal disorder was caused by his service-connected disabilities or treatment thereof.

d.  State whether it is at least as likely as not (50 percent probability or more) that any diagnosed gastrointestinal disorder was chronically aggravated by his service-connected disabilities or treatment thereof.  

Note that aggravation means that the non-service-connected disability underwent a chronic worsening beyond its natural progression due to the service-connected disability.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  The underlying reasons for any opinion expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  Then schedule the Veteran for a VA eye examination with a clinician other than the May 2015 examiner.  Any indicated tests or studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.

Based on the review of the Veteran's claims file, including this remand, the examiner is asked to provide an opinion on the following:

a.  Identify any diagnosed eye disorder present since January 2006.

b.  State whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed eye disorder was incurred in or is otherwise related to service.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  The underlying reasons for any opinion expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

7.  Thereafter, the Veteran should be scheduled for an appropriate examination to determine the nature and severity of his service-connected migraine headaches disability.  Any indicated studies should be performed and all pertinent pathology found on examination should be noted on the evaluation report.

The examiner is asked to provide an assessment on the current nature and severity of the Veteran's headaches, including whether any of the Veteran's headaches are prostrating in nature.  The examiner should also specifically address how often the Veteran has headaches, how often, if ever, they are prostrating, how long they last, and whether they result in economic inadaptability.

The examiner should address the April 2015 VA ear condition examination report which indicated the Veteran's benign paroxysmal positional vertigo was associated with his headache disability.  The examiner is also asked to comment on the December 2010 statement of the Veteran's wife, the Veteran's December 2010 headaches log, and the statements of the Veteran and his representative during the January 2011 hearing, with respect to the severity of the Veteran's headaches during the period prior to April 2015.  

8.  Then schedule the Veteran for review by a vocational rehabilitation specialist or vocational specialist, if possible, to assist in determining the effect of his service-connected disabilities on his ability to obtain or maintain substantially gainful employment.  The claims file and all other pertinent records should be made available to the vocational specialist.

The specialist should address the functional effect of the Veteran's service-connected disabilities on his ability to work, indicating what functions or types of employment would be inconsistent with or precluded, and what types of employment would remain feasible, despite the Veteran's service-connected disabilities.  The effects of any disabilities that are not service-connected should be disregarded.

The specialist should set forth a complete rationale underlying any conclusions drawn or opinions expressed.

9.  Review the examination reports to ensure that they comply with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.  

10.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If any requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


